Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00109-CV

                                           Robin BROWN,
                                              Appellant

                                                   v.

                                           Terry FASELER,
                                               Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-CI-04701
                               Honorable Dick Alcala, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 5, 2018

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due July 2, 2018. We granted appellant an extension until

August 1, 2018, to file her brief; however, neither the brief nor a motion for extension of time were

filed. Therefore, on August 10, 2018, we ordered appellant to file, on or before August 27, 2018,

the brief and a written response reasonably explaining (1) her failure to timely file the brief and

(2) why appellee was not significantly injured by appellant’s failure to timely file a brief. We

warned that if appellant failed to file a brief and the written response by the date ordered, we would
                                                                                      04-18-00109-CV


dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a). Appellant failed to respond

to our order. Therefore, we dismiss this appeal for want of prosecution. See id.

                                                  PER CURIAM




                                                -2-